As filed with the Securities and Exchange Commission on June 3 , 2010 Registration Statement No. 333-162316 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KRAIG BIOCRAFT LABORATORIES, INC. (Exact Name of Small Business Issuer in its Charter) Wyoming 83-0459707 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (517) 336-0807 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Kim Thompson, CEO Kraig Biocraft Laboratories, Inc. 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (517) 336-0807 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Fox Law Offices, P.A. c/o 131 Court Street, # 11 Exeter, NH 03833 (603) 778-9910 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share (2) Proposed Maximum Aggregate Offering Price (3) Amount of Registration fee Class A Common Stock, no par value $ $ $ (1) In the event of a stock split, stock dividend, or similar transaction involving the common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act.The amount of shares to be registered represents the Company’s good faith estimate of the number of shares that the registrant may issued pursuant to a Letter Agreement with the selling security holder. (2) The proposed maximum offering price per share and the proposed maximum aggregate offering price have been estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rules 457(c) and 457(h) under the Securities Act of 1933 on the basis of the average of the high and low prices of the Common Stock on the OTC Bulletin Board on September 28, 2009, a date within five (5) trading days prior to the date of the filing of this Registration Statement. (3) This amount represents the maximum aggregate market value of common stock which may be put to the selling shareholder by the registrant pursuant to the terms and conditions of a Letter Agreement between the selling shareholder and the registrant. (4) Fee previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and no offer to buy these securities is being solicited in any state where the offer or sale is not permitted. PRELIMINARY SUBJECT TO COMPLETION, DATED June 3 , 2010 PROSPECTUS KRAIG BIOCRAFT LABORATORIES, INC. 63,600,000 shares of Class A Common Stock This prospectus relates to the resale of up to 63,600,000 shares of the common stock of Kraig Biocraft Laboratories, Inc., a Wyoming corporation, which shares will be offered and sold by the selling shareholder, Calm Seas Capital, LLC, a Nevada limited liability company (“Calm Seas”), pursuant to a “put right” under a letter agreement for an Equity Line of Credit, that we entered into with Calm Seas on July 17, 2009 as amended on September 14, 2009 (the “Letter Agreement”). The Letter Agreement permits us to “put” up to an aggregate of one million dollars ($1,000,000) in shares of our Class A common stock to Calm Seas during a two year period ending onthe second anniversary of the effective date of the registration statement in which this prospectus is contained.We will not receive any proceeds from the sale of these shares of our Class A common stock. However, we will receive proceeds from the sale of securities pursuant to our exercise of the put right offered by Clams Seas under the Letter Agreement.We will bear all costs associated with this registration. Calm Seas is an “underwriter” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”) in connection with the resale of our Class A common stock sold to it by our exercise of the put right under the Letter Agreement.Each month we may put up to $75,000 of our Class A common stock to Calm Seas, which will purchase such shares at a price per share equal to 80% of the lowest closing bid price of our Class A common stock during the five consecutive trading days immediately following the date the notice of our election to put shares pursuant to the Letter Agreement is delivered to Clam Seas (the date of delivery of such notice is referred to as the “put date”).Notwithstanding the $75,000 ceiling for each monthly put, if both we and Calm Seas agree, we may submit one or more additional puts during any given month to the extent we need additional capital for our operations and/or our product development.We can only submit such additional put(s) if Calm Seas Capital agrees to it.Furthermore, the additional put is subject to the $1,000,000 limitation of this offering.The additional put allows us to obtain additional capital in the event that our product development proceeds quicker than we expect. We will automatically withdraw our put notice to Calm Seas if the lowest closing bid price used to determine the purchase price of the put shares is not at least equal to seventy-five percent (75%) of the average closing “bid” price for our Class A common stock for the ten (10) trading days prior to the put date. Our shares of Class A common stock are traded on the Over-the-Counter Bulletin Board (the “OTCBB”) under the symbol “KBLB” On June 1 , 2010, the closing sale price of our common stock was $0.01 1 per share. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See "Risk Factors" beginning on page 5. Our principal executive offices are located at 120 N. Washington Square, Suite 805, Lansing, Michigan 48933.Our telephone number is (517) 336-0807. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: , 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 2 Summary Financial Data 4 Risk Factors 6 Use of Proceeds 14 Selling Shareholders 16 Plan of Distribution 19 Description of Securities 20 Interests of Named Experts and Counsel 21 Description of Business 22 Description of Property 25 Legal Proceedings 25 Market For Common Equity and Related Stockholder Matters 26 Available Information 27 Financial Statements F- 1 Management Discussion and Analysis of Financial Condition and Results of Operations 28 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 31 Directors, Executive Officers, Promoters and Control Persons 31 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 34 Certain Relationships and Related Transactions 34 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 35 You should rely only on the information contained in this prospectus.We have not, and the selling security holder has not, authorized anyone to provide you with different information.If anyone provides you with different information, you should not rely on it.We are not, and the selling security holder is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information contained in this prospectus is accurate only as of the date on the front cover of this prospectus.Our business, financial condition, results of operations and prospects may have changed since that date. In this prospectus, “Kraig”, “Kraig Biocraft” “KBLB”, “the Company”, “we”, “us” and “our” refer to Kraig Biocraft Laboratories, Inc., a Wyoming corporation, unless the context otherwise requires. 1 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision. About Our Company We are Kraig Biocraft Laboratories, Inc., a corporation organized under the laws of Wyoming on April 25, 2006.We were organized to develop high strength, protein-based fibers, using recombinant DNA technology, for commercial applications in both the specialty fiber and technical textile industries.Specialty fibers are engineered for specific uses that require exceptional strength, heat resistance and/or chemical resistance.The specialty fiber market is dominated by two synthetic fiber products:aramid fibers and ultra high molecular weight polyethylene fiber.Examples of these synthetic fibers include Kevlar® and Spectra®.The technical textile industry involves products for both industrial and consumer products, such as filtration fabrics, medical textiles (e.g., sutures and artificial ligaments), safety and protective clothing and fabrics used in military and aerospace applications (e.g., high-strength composite materials). We have collaboration agreements with University of Notre Dame and the University of Wyoming that give us the exclusive use of certain intellectual property for developing transgenic silkworms to produce spider silk fibers in commercially viable quantities.We are using these genetic engineering technologies to develop fibers with greater strength, resiliency and flexibility for use in our target markets, namely the specialty fiber and technical textile industries.Our agreement with the University of Notre Dame has lapsed.However, we are finalizing the negotiation of a new agreement with Notre Dame which is on substantially the same terms as the agreement that has expired.This new agreement is currently going through the approval procedures at the University of Notre Dame.Based on the Emails from our contacts at Notre Dame and our past dealings with Notre Dame, we expect the new agreement with Notre Dame will be signed prior to January 31, 2010.If we were unable to renew our agreement with Notre Dame, we would work with a different university laboratory, such as the University of Wyoming.Michigan State University or the University of Michigan are also possible candidates.There would be some additional cost and loss of time if we had to restart our research with another university laboratory.We estimate that it would be an approximate six (6) month time loss and an additional research cost of $60,000 to $130,000 if we had to move the Notre Dame research operation to another university and use new laboratory personnel.Even if we do not renew our research agreement with the University of Notre Dame, we would be able to continue to license Notre Dame’s piggybac gene splicing technology under a separate, new licensing agreement at an estimated annual cost of $15,000. If we were unable to secure a license for Notre Dame’s gene splicing technology, we would have to switch to an alternative gene splicing technology, which would probably result in a loss of an additional 90 days.The cost of licensing such alternative gene splicing technology would be at a comparable cost as licensing Notre Dame’s piggybac gene splicing technology. We are currently in the first stage of our development, which is to develop a transgenic silkworm that can produce a recombinant spider silk fiber by inserting genetic sequences into ordinary silkworms using patented genetic engineering technology under our license and collaboration agreements with the University of Norte Dame and the University of Wyoming.The proceeds from the offering, as described below, will be used to fund this first stage, which we expect to complete by October 1, 2011. As of the date of this prospectus, we have not generated any revenues from our development activities.To date, we have generated an accumulated deficit of $ 4.15 million.As of December 31, 2009 we had $ 24,570 in cash (which are the remaining proceeds from a bridge financing that we closed prior to the initial filing of the registration statement in which this prospectus is contained).Our cash balance is not sufficient to advance our research and development obligations under our agreements with The Universities of Norte Dame and Wyoming.Both universities have indicated to us that they desire to continue their respective collaborative efforts with us, with the expectation that we will be able to raise capital under the Equity Line of Credit to fund our research and development efforts.We have also received a going concern opinion from our independent registered accounting firm in its audit report for our fiscal year ended December 31, 2009. Approximately 95% of the proceeds from the equity line of credit will be used for expenses that are non-discretionary, such as employee salaries, the costs of our research and development obligations under the pending agreement with the University of Notre Dame, the costs related to our operation as a public company (primarily, legal and accounting fees) as well legal fees for securing our intellectual property, rent and telecommunications (phone, fax and Internet).Consequently, we believe that it is highly likely that we will use all $1,000,000 of the proceeds we expect to raise from the equity line of credit.We also expect to be able to raise the full $1,000,000 from the equity line of credit.We believe the results of our research and development efforts will help increase our stock price and, therefore, reduce the number of shares we will need to put to Calm Seas in order to raise the full $1,000,000 in gross proceeds we are seeking to raise under the equity line of credit.In the event that we do not have positive results from our research and development during the 24 month term of the equity line of credit, we believe it will be unlikely that we will raise the full $1,000,000 in gross proceeds under the equity line of credit.In the event that we raise substantially less than the maximum proceeds we expect to raise under the equity line of credit by the expiration of its 24 month term, we will seek to 2 Table of Contents extend or renew the equity line of credit with Calm Seas Capital to raise the short-fall additional revenue on substantially the same terms as under the September 14, 2009 letter agreement.If Calm Seas Capital is unwilling or unable to enter into such an arrangement, we will be forced to raise additional capital from other investors.Alternatively, if our research yields some promising or positive results, we may seek a corporate partner in a joint venture or licensing arrangement in which we would seek to negotiation an upfront licensing fee and/or capital investment from such corporate partner.We have not yet identified any corporate partners for any such joint venture or licensing arrangement. Recent Developments On May 20, 2010 , Kim Thompson, our President and Chief Executive Officer, concluded that our previously issued financial statements for the three month periods ended March 31, 2009, June 30, 2009, and September 30, 2009 and for the fiscal years ended December 31, 2008 and December 31, 2009 should no longer be relied upon because the Company did not (i) account for a derivative liability associated with the CEO’s employment agreement and/or (ii) reflect in its statement of operations and its cash flow statements any increase or decrease of the derivative liability associated with the CEO’s employment agreement from the prior period. Specifically, in October 2008 the CEO’s employment agreement was amended to give the CEO the option to convert his past due salary into shares of common stock at a variable rate based on the fair value of the stock. Our independent auditor, Webb & Company, P.A. was informed of the matters disclosed above.We filed a Current Report on Form 8-K to report this determination made by our President and Chief Executive Officer. On May 28, 2010 , we filed an Amendment No. 2 to our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2009 , June 30, 2009 and September 30, 2009 and an Amendment No. 1 to our Annual Reports on Form 10-K for the years ended December 31, 2008 and 2009, in each case to restate the financials in such Quarterly and Annual Reports .In these amendments to our Quarterly and Annual Reports , we amended our financial statements and our Management’s Discussion and Analysis of Financial Condition to (i) account for a derivative liability associated with the CEO’s employment agreement and/or (ii) reflect in its statement of operations and its cash flow statements any increase or decrease of the derivative liability associated with the CEO’s employment agreement from the prior period. Our operating expenses for the three months ended March 31, 2010 was $189,752.Such amount represented an increase of $110,261 from the same period in 2009.The increase in operating expenses was primarily the result of higher public relations fees and slightly higher research and development expense. We had other income of$106,299 for the three months ended March 31, 2010 most of which was due to the decrease of $209,581 in the fair value of embedded derivative liability the convertible accrued salary owed to the CEO. As of March 31, 2010 we had $3,620 in cash compared to $24,570 as ofDecember 31, 2009. Our operating expenses for the year ended December 31, 2009 was $ 497,307 .Such amount represented an increase of $ 141,660 from the year ended December 31, 2008.The increase in operating expenses was primarily the result of higher public relations fees and higher research and development expense. We had other expenses of$ 934,784 for the year ended December 31 , 2009 most of which was due to (i) interest expense of $41,814 and (ii) the recognition of the change in the fair value of embedded derivative liability of $ 861,227 for the convertible accrued salary owed to the CEO and embedded derivative liability on the convertible notes payable for the year ended December 31, 2009. As of December 31, 2009 we had $ 24,570 in cash compared to $9,537 as ofDecember 31, 2008. On March 20, 2010, we renewed our agreement with the University of Notre Dame on substantially the same terms as the prior agreement.This renewed agreement has a term that ends February 28, 2011.For a description of the terms of our prior agreement with Notre Dame, see “Intellectual Property/Collaborative Research Agreement with Notre Dame University” on page 24. We believe we can not satisfy our cash requirements for the next twelve months with our current cash.Completion of our plan of operation is subject to attaining adequate financing. Where You Can Find Us Our principal executive office location and mailing address is 120 N. Washington Square, Suite 805, Lansing, Michigan 48933.Our corporate telephone number is (517) 336-0807 The Offering This prospectus relates to the resale of up to 63,600,000 shares of our Class A common stock that may be issued to Calm Seas pursuant to a “put right” under a letter agreement for an Equity Line of Credit, that we entered into with Calm Seas on July 17, 2009 as amended on September 14, 2009 (together, as amended, the “Letter Agreement”). For the purpose of determining the number of shares of common stock to be offered by this prospectus, we have assumed that we will issue not more than 63,600,000 shares pursuant to the exercise of our put right under the Letter Agreement, although the number of shares that we will actually issue pursuant to that put right may be significantly less than 63,600,000, depending on the trading price of our Class A common stock. The Letter Agreement with Calm Seas provides that over a 24 month period we may put to Calm Seas up to an aggregate of $1,000,000 in shares of our Class A common stock for a purchase price equal to 80% of the lowest closing “bid” price of our Class A common stock during the five consecutive trading days immediately following the date we deliver notice to Calm Seas of our election to put shares pursuant to the Letter Agreement.We may only put shares at the beginning of each calendar month, unless Calm Seas accepts an additional put (as described below).The dollar value that we will be permitted to put each month pursuant to the Letter Agreement will be the lesser of: (A) the product of (i) 200% of the average daily volume in the US market of our Class A common stock for the ten trading days prior to the date we deliver our put notice to Calm Seas multiplied by (ii) the average of the daily closing prices for the ten (10) trading days immediately preceding the date we deliver our put notice to Calm Seas, or (B) $75,000.We will automatically withdraw our put notice to Calm Seas if the lowest closing bid price used to determine the purchase price of the put shares is not at least equal to seventy-five percent (75%) of the average closing “bid” price for our Class A common stock for the ten (10) trading days prior to the date we deliver our put notice to Calm Seas. 3 Table of Contents On the seventh business day after we deliver our put notice to it, Calm Seas will purchase the number of shares share set forth in the put notice at the dollar value set forth in the put notice by delivering such amount to us by wire transfer. Notwithstanding the $75,000 ceiling for each monthly put, as described above, we may at any time request Calm Seas to purchase shares in excess of such ceiling, either as a part of a monthly put or as an additional put(s) during such month.If Calm Seas, in its sole discretion, accepts such request to purchase additional shares, then we may include the put for additional shares in our monthly put request or submit an additional put for such additional shares in accordance with the procedure set forth above. Calm Seas has indicated that it will resell those shares in the open market, resell our shares to other investors through negotiated transactions, or hold our shares in its portfolio. This prospectus covers the resale of our stock by Calm Seas either in the open market or to other investors through negotiated transactions. Calm Seas’ obligations under the Letter Agreement are not transferrable and this registration statement does not cover sales of our common stock by transferees of Calm Seas. Except as described above, there are no other conditions that must be met in order for Calm Seas to be obligated to purchase the shares set forth in the put notice. The Letter Agreement will terminate when any of the following events occur: · Calm Seas has purchased an aggregate of $1,000,000 of our Class A common stock; or · The second anniversary of the effective date of the registration statement covering our equity line of credit with Calm Seas. As we draw down on the Equity Line of Credit, shares of our Class A common stock will be sold into the market by Calm Seas. The sale of these additional shares could cause our stock price to decline. In turn, if the stock price declines and we issue more puts, more shares will come into the market, which could cause a further drop in the stock price. You should be aware that there is an inverse relationship between the market price of our Class A common stock and the number of shares to be issued under the Equity Line of Credit. If our stock price declines, we will be required to issue a greater number of shares under the Equity Line of Credit. We have no obligation to utilize the full amount available under the Equity Line of Credit. Terms of the Offering Class A common stock offered: Up to 63,600,000 shares of Class A common stock, no par value, to be offered for resale by Calm Seas. Class A common stock to be outstanding before this offering: 519,543,719 shares Common stock to be outstanding after this offering: 583,143,719 shares Use of proceeds: We will not receive any proceeds from the sale of the shares of Class A common stock. However, we will receive proceeds from the Equity Line of Credit. See “Use of Proceeds”. Risk factors: An investment in our Class A common stock involves a high degree of risk. See “Risk Factors” beginning on page5 of this prospectus. OTC Bulletin Board symbol: “KBLB” SUMMARY FINANCIAL DATA The following table provides summary financial statement data of Kraig Biocraft Laboratories, Inc.The financial data for the years ended December 31, 2009 and 2008 andthe period of April 25, 2006 (date of inception) to December 31, 2009 have been derived from our audited financial statements. The financial data from the three month period ended March 31, 2010 has been derived from our unaudited financial statements .The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus 4 Table of Contents For the Three Months Ended March 31, 2010 For the Year Ended December 31,2009 For the Year Ended December 31, 2008 From Inception through December 31, 2009 (Unaudited) (Audited) (Audited) (Audited) (Restated) (Restated) (Restated) Net Sales $ Total Operating Expenses $ 189,752 $ 497,307 $ $ 1,855,485 Loss from Operations $ (189.752 ) $ ( 497,307 ) ) $ ( 1,855,485 ) Net loss $ (83,453 ) $ ( 1,432,091 ) $ ( 1,721,156 ) $ ) Loss Per Share – Basic and Diluted $ (0.00 ) $ ( 0.00 ) $ ) As of March 31, 2010 As of December 31, 2009 As of December31, BALANCE SHEET DATA: (Unaudited) (Audited) (Audited) (Restated) Cash $ 3,620 $ $ Total assets $ 4,224 $ $ Total liabilities – related party $ 2,805,186 $ 2,944,108 $ 1,846,263 Total Current Liabilities $ 3,043,933 $ $ 1,912,013 Total Liability $ 3,062,454 $ $ 1,912,013 Stockholders’ Deficit $ (3,058,230 ) $ ) $ (1,899,353 ) 5 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and its subsidiary not to the selling stockholders. Risk Related to Our Company The report of the independent registered public accounting firm on our 2009 financial statements contains a going concern modification. The report of the independent registered public accounting firm covering our financial statements for the years ended December31, 2009 and December31, 2008 stated that certain factors, including that we are a development stage company and we have a working capital and shareholder deficit, raise substantial doubt as to our ability to continue as a going concern. We may be unable to maintain an effective system of internal controls and accurately report our financial results or prevent fraud, which may cause our current and potential stockholders to lose confidence in our financial reporting and adversely impact our business and our ability to raise additional funds in the future. Effective internal controls are necessary for us to provide reliable financial statements and effectively prevent fraud.We have no internal accounting staff.As we noted in our annual report on Form 10-K for the year ended December 31, 2009, we reported that our internal control over financial reporting was not effective for the purposes for which it is intended because we had a material weaknesses:We did not have a system in place to ensure all of our consulting agreements are timely reconciled to the financial statements.Though we have taken some steps to we have taken steps to address our material weaknesses in our internal control over financial reporting, including education of management of disclosure requirements and financial reporting controls,we still have not eliminated the material weakness in our internal controls over financial reporting.If we cannot provide reliable financial statements or prevent fraud, our operating results and our reputation could be harmed as a result, causing stockholders and/or prospective investors to lose confidence in management and making it more difficult for us to raise additional capital in the future. In our “Management's Annual Report on Internal Control Over Financial Reporting” that appeared in our annual report on Form 10-K for the year ended December 31, 2009, we reported that our internal control over financial reporting was not effective for the purposes for which it is intended based on the following material weaknesses: - We do not have a system in place to ensure all of our consulting agreements are timely reconciled to the financial statements. We failed to properly account for the embedded derivative liability associated with the CEO’s employment agreement in our quarterly and annual reports.As reported in our most recent Annual Report we had taken the following remediation steps to help address our material weaknesses in our internal control over financial reporting: 1. We will continue to educate our management personnel to comply with the disclosure requirements of Securities Exchange Act of 1934 and Regulation S-K; 2. We will increase management oversight of accounting and reporting functions in the future; and 3.
